*503
ORDER

PER CURIAM.
AND NOW, this 28th day of July 2005, we hereby GRANT the Petitions for Allowance of Appeal, CONSOLIDATE this matter with 15 & 16 MAL 2005, and LIMIT oral argument for PennDOT to the following issues:
a. Does the EHB have the authority to determine that a Clean Streams Law award of attorneys’ fees is not appropriate where the applicants’ appeals were dismissed as moot without a decision on the merits and where the EHB determines, as finder of fact, that the applicants were not prevailing parties, did not achieve some degree of success on the merits, and did not make a significant contribution to a full and final determination of the issues?
b. Does the fee-shifting language of Section 307 of the Clean Streams Law, 35 P.S. § 691.307 (relating to industrial waste discharges) apply where the proceeding does not arise from DEP action on a permit for industrial waste discharge and the applicants for fees were not adversely affected by the DEP action?